Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the references, alone or in combination, discloses receiving, by a receiver, a first video stream having encoded image data of first dynamic range image data and a second video stream having encoded image data of difference image data obtained by performing subtraction processing between second dynamic range image data and the first dynamic range image data, wherein characteristic information of a level adjustment is inserted to a layer of the first video stream or a layer of the second video stream; decoding, by processing circuitry, the first video stream to obtain the first dynamic range image data; adding, by the processing circuitry, the first dynamic range image data to the difference image data obtained by decoding the second video stream to obtain the second dynamic range image data; and applying, by the processing circuitry, a level adjustment to the first dynamic range image data or the second dynamic range image data based on the characteristic information of the level adjustment.

Most Pertinent Prior Arts:
US 2011/0194618

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN T TRUONG whose telephone number is (571)272-5262. The examiner can normally be reached on Mon - Fri, 6AM – 2PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGUYEN T TRUONG/Primary Examiner, Art Unit 2486